                 Case 2:21-cv-00129-MJP Document 12 Filed 09/13/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                            FOR THE WESTERN DISTRICT OF WASHINGTON

 9                                             SEATTLE DIVISION
10   SUZANNE RAPIER and MICHAEL                          Case No. 2:21-CV-00129
     RAPIER, a married couple,
11                                                       STIPULATION AND ORDER OF
                        Plaintiffs,                      DISMISSAL
12
               vs.                                       [CLERK’S ACTION REQUIRED]
13

14   USAA CASUALTY INSURANCE
     COMPANY,
15
     Defendant.
16
                                                STIPULATION
17

18            IT IS HEREBY stipulated and agreed by all parties hereto, through their undersigned

19   attorneys of record, that all claims asserted by Plaintiff against Defendants in the above-entitled

20   action may be dismissed with prejudice without an award of attorney fees or costs to any party.
21    Dated this 9th day of September, 2021.           Dated this 8th day of September, 2021.
22
      PFAU COCHRAN VERTETIS AMALA                      LEWIS BRISBOIS BISGAARD & SMITH, LLP
23    PLLC

24    /s/                                              /s/ Heather M. Jensen
      Thomas B. Vertetis, WSBA #29805                  Heather M. Jensen, WA Bar No. 29635
25

26    /s/                                              /s/ Rachelle R. Stefanski
      Elizabeth P. Calora, WSBA #42527                 Rachelle R. Stefanski, WSBA #56353
27    Attorneys for Plaintiffs                         Attorneys for Defendant

      STIPULATION AND ORDER OF DISMISSAL - 1                    LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                      1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
     4850-4763-3913.1
                 Case 2:21-cv-00129-MJP Document 12 Filed 09/13/21 Page 2 of 2




 1                                                  ORDER

 2            Pursuant to the foregoing Stipulation, IT IS HEREBY ORDERED that all claims of
 3
     Plaintiff against Defendants in the above-entitled matter are dismissed with prejudice and
 4
     without attorney fees or costs to any party.
 5

 6            DATED this 13th day of September, 2021.
 7

 8

 9
                                                         A
                                                         Marsha J. Pechman
10                                                       United States District Judge

11
     Presented by:
12

13    Dated this 9th day of September, 2021.          Dated this 8th day of September, 2021.

14    PFAU COCHRAN VERTETIS AMALA                     LEWIS BRISBOIS BISGAARD & SMITH, LLP
      PLLC
15
      /s/                                             /s/ Heather M. Jensen
16    Thomas B. Vertetis, WSBA #29805                 Heather M. Jensen, WA Bar No. 29635
17
      /s/                                             /s/ Rachelle R. Stefanski
18    Elizabeth P. Calora, WSBA #42527                Rachelle R. Stefanski, WSBA #56353
      Attorneys for Plaintiffs                        Attorneys for Defendant
19

20

21

22

23

24

25

26

27

      STIPULATION AND ORDER OF DISMISSAL - 2                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                    1111 Third Avenue, Suite 2700
                                                                      Seattle, Washington 98101
                                                                             206.436.2020
     4850-4763-3913.1
